Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
On the trial of this cause, the defendant offered to show that a deed of settlement, executed by himself and the plaintiff, which was introduced in evidence by the plaintiff, had been obtained from him by fraud and misrepresentation, and as a predicate for this evidence, offered the account on which said settlement was based, which was excluded by the Court, on the ground that the deed of settlement was conclusive, and that the Court could not go behind it.
The answer of the defendant was in the nature of a cross-bill in equity, and distinctly set up this ground of defence. The issue was properly made by the pleadings, and the evidence was admissible. There is no particular sanctity about a sealed instrument, which will estop a party from alleging fi-auj in the execution, or in the obtaining of it, but on the other hand, fraud is a legitimate defence, at all times and in all proceedings—at least under our system. The Court also erred in refusing the first instruction asked by the defendant’s counsel.
There was an a ttempt on the trial to connect the two deeds, although the evidence shows that they were made at different times of the same day. The first instrument acknowledges the debt as the private debt of Beard, while the second does not state distinctly the condition of the conveyance of Beard’s interest; but as it was contended, on the part of the defence, that the payment of Beard’s debt to Grandson was the consideration of the latter conveyance, and evidence had been introduced to support that hypothesis, the instruction “ that the presumption which might arise from other facts, that the consideration of the conveyance, made in the latter part of the day, was the payment of Beard’s debt, is in no manner rebutted by the fact that the debt was recognized as the debt of Beard in the previous instrument,” was correct, and should have been given.
Upon a thorough examination of the whole case, we are satisfied that the defendant is entitled, upon the law and facts, to a new trial.
Judgment reversed, and cause remanded.